DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 9/2/2021 for application number 17/395,311. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims. 
Claims 16 – 35 are presented for examination.

Drawings
Examiner contends that the drawings filed 8/5/2021 are acceptable for examination proceedings.

Claim Objections
Claim 16 and 22 is objected to because of the following informalities:  
Claim 16 recites in the last limitation “the low speed bus coupled to an RF energy detector periodically storing samples of RF energy level into the LPSRAM, an increase in the RF energy level samples causing the…” but this limitation is grammatically incorrect and thus the meaning of this limitation is unclear. It appears Applicant meant to claim “the low speed bus coupled to an RF energy detector periodically storing samples of RF energy level into the LPSRAM, wherein an increase in the RF energy level of the samples causes ”
Claim 22  recite a similar limitation and is objected to for the same reason.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recite in the last limitation “the performance controller examining the stored samples when in a power savings mode and changing…” but this limitation is unclear. It is unclear because it is uncertain how a performance controller can be operating or examining in power savings mode such as the sleep mode. Applicant’s specification also does not appear to describe that the examination of the stored samples occur in the power savings mode. At best, paragraph [0031] of Applicant’s specification recites in the last two sentences, “In a powersave mode where the CPU 208 is disabled and a peripheral such as an external amplitude detector examining energy level samples using the wakeup method of U.S. Pat. No. 9,477,292 which writes these values into the low power SRAM 212, where the SRAM 212 is functioning primarily for data retention, the data being read later by the CPU 208 upon a wakeup event or other wake-from-sleep external trigger or event.” This means that the stored samples are examined later when the CPU wakes up/is enabled, and thus the samples cannot be examined when in the power savings mode (in which the CPU is disabled). Perhaps Applicant meant for this limitation to recite  “the performance controller examining the stored samples stored during a power savings mode and changing…”.
Claims 29-35 are dependent on claim 28 and are rejected based on dependency to claim 28.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21 and 28-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,112,849. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simple changes of a statutory category. Claim 9 of patent 11,112,849 include all the limitations of the instant claim 16 and therefore anticipates the instant claim. All features of instant dependent claims 16-21 are covered by claims 9-14 of patent 11,112,849 and are therefore rejected accordingly. The other independent claim 28 of the instant application and their corresponding dependent claims are rejected under the same rationale and are covered by claims 1-8 of patent 11,112,849 respectively.

Claims 22-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 11,112,849 in view of Moon et al. (hereinafter as Moon) USPAT 6,577,608.
As per claim 22, USPAT 11,112,849 teaches a processor comprising: 
a central processing unit (CPU) [claim 9]; 
a performance register having a plurality of values associated with incrementally increasing processor performance and incrementally increasing processor power consumption [claim 9]; 
a high speed bus coupled to a low power static random access memory (LPSRAM), a high speed static random access memory (HSSRAM), and to the CPU [claim 9]; 
a low speed bus coupled to the CPU and to the performance register [claim 9]; 
a bridge coupling the high speed bus to the low speed bus [claim 9]; 
the performance register, for each value, associating a CPU voltage from a CPU voltage source, a CPU clock speed from a CPU clock source, and enabling or disabling the LPSRAM and HSSRAM [claim 9]; 
the performance register having a sleep mode value associated with a minimum power consumption [claim 2: PS0 value for sleep state]; 
the low speed bus coupled to an RF energy detector periodically storing samples of RF energy level into the LPSRAM [claim 9]
an increase in the RF energy level samples causing the performance register to change to a higher performance level [claim 9].

	USPAT 11,112,849 does not explicitly claim periodically storing samples of RF energy level into the LPSRAM when the performance register contains the sleep mode value. Although it is implicit that the samples are stored into the LPSRAM mode during sleep because waking the CPU is necessary to evaluate them, USPAT 11,112,849 does not explicitly recite periodically storing samples of RF energy level into the LPSRAM when the performance register contains the sleep mode value.
	Moon teaches performing sampling, and a sleep mode. Moon is therefore similar to USPAT 11,112,849. Moon further teaches periodically storing samples of RF energy level into memory in the sleep mode [col. 4 lines 55-57: (storing sample of pilot signal in a memory during a sleep mode) and col. 16 lines 18-20: (calculates energy)]. Moon thus teaches collecting samples during the sleep mode and determining the energy level of the samples.
	The combination of USPAT 11,112,849 with Moon teaches the storing of energy samples in the sleep mode. Thus they would teach the limitation of periodically storing samples of RF energy level into the LPSRAM when the performance register contains the sleep mode value.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Moon’s teachings of storing samples in the sleep mode in USPAT 11,112,849. Moon teaches when samples are stored. One of ordinary skill in the art would have been motivated to store the samples in the sleep mode in USPAT 11,112,849 because it would allow samples to still be collected even though processor is in a sleep mode, thereby ensuring that data is not lost while saving power to the processor.
Comparisons of selected claims are shown in the following table.
Instant Application 17/395,311
USPAT 11,112,849
16. A processor comprising: a central processing unit (CPU); a performance controller having a performance register, the performance register having a plurality of values associated with incrementally increasing performance and incrementally increasing power consumption; a high speed bus coupled to a low power static random access memory (LPSRAM), a high speed static random access memory (HSSRAM), and to the CPU; a low speed bus coupled to the CPU and the performance register; a bridge coupling the high speed bus to the low speed bus; the performance controller, for each discrete value of performance register, associating a CPU voltage from a CPU voltage source, a CPU clock speed from a CPU clock source, and enabling or disabling the LPSRAM and HSSRAM; the low speed bus coupled to an RF energy detector periodically storing samples of RF energy level into the LPSRAM, an increase in the RF energy level samples causing the performance controller to change a value in the performance register to a higher performance level.
9. A processor comprising: a central processing unit (CPU); a performance controller having a performance register, the performance register having a plurality of values associated with incrementally increasing performance and incrementally increasing power consumption; a high speed bus coupled to a low power static random access memory (LPSRAM), a high speed static random access memory (HSSRAM), and to the CPU; a low speed bus coupled to the CPU and the performance register, the low speed bus coupled to an RF energy detector periodically storing samples of RF energy level into the LPSRAM; a bridge coupling the high speed bus to the low speed bus; the performance controller, for each discrete value of performance register, associating a CPU voltage from a CPU voltage source, a CPU clock speed from a CPU clock source, and enabling or disabling the LPSRAM and HSSRAM; the CPU periodically waking up to examine the RF energy level samples in the LPSRAM and changing the performance register to a value associated with a higher performance level when the RF energy level samples indicate an increase in RF energy level.
17. The processor of claim 16 where increasing a value in the performance register causes the CPU voltage and CPU clock to increase in sequence from approximately 0.7V and approximately 32 Mhz to approximately 0.9V and approximately 100 Mhz, or to approximately 1.1V and approximately 180 Mhz.
13. The processor of claim 9 where increasing the value in the performance register causes the CPU voltage and CPU clock to increase in sequence from approximately 0.7V and approximately 32 Mhz to approximately 0.9V and approximately 100 Mhz, and to approximately 1.1V and approximately 180 Mhz.
18. The processor of claim 16 where at least one of the performance register values provides a reduced HPSRAM or LPSRAM voltage for retention of data but where the reduced voltage does not provide for reading or writing data.
14. The processor of claim 12 where at least one of the performance register states provides a reduced HPSRAM or LPSRAM voltage for retention of data but where the reduced voltage does not provide for reading or writing data.
19. The processor of claim 16 where said CPU is coupled to a clock source which is at least one of a ring oscillator (RO) or a resistor/capacitor (RC) oscillator for a low power performance register value and a phase locked loop (PLL) oscillator for a high performance mode.
11. The processor of claim 9 where said CPU is coupled to a clock source which is at least one of a ring oscillator (RO) or a resistor/capacitor (RC) oscillator for a low power performance register value and a phase locked loop (PLL) oscillator for a high performance mode.
20. The processor of claim 16 where the performance register has values of PS0, PS1, PS2, PS3, and PS4, where, in sequence, each value provides greater power consumption and greater performance.
12. The processor of claim 9 where said performance register has values of PS0, PS1, PS2, PS3, and PS4, where, in sequence, each value provides greater power consumption and greater performance.
21. The processor of claim 20 where the performance register value of PS0 corresponds to a sleep mode.
2. The processor of claim 1 where said performance register has a PS0 value for a sleep state, a PS1 value for a standby state, a PS2 value for a low power operational state, a PS3 value for a medium performance state, and a PS4 value for a high performance state.
22. A processor comprising: a central processing unit (CPU); a performance register having a plurality of values associated with incrementally increasing processor performance and incrementally increasing processor power consumption; a high speed bus coupled to a low power static random access memory (LPSRAM), a high speed static random access memory (HSSRAM), and to the CPU; a low speed bus coupled to the CPU and to the performance register; a bridge coupling the high speed bus to the low speed bus; the performance register, for each value, associating a CPU voltage from a CPU voltage source, a CPU clock speed from a CPU clock source, and enabling or disabling the LPSRAM and HSSRAM; the performance register having a sleep mode value associated with a minimum power consumption; the low speed bus coupled to an RF energy detector periodically storing samples of RF energy level into the LPSRAM when the performance register contains the sleep mode value, an increase in the RF energy level samples causing the performance register to change to a higher performance level.
9. A processor comprising: a central processing unit (CPU); a performance controller having a performance register, the performance register having a plurality of values associated with incrementally increasing performance and incrementally increasing power consumption; a high speed bus coupled to a low power static random access memory (LPSRAM), a high speed static random access memory (HSSRAM), and to the CPU; a low speed bus coupled to the CPU and the performance register, the low speed bus coupled to an RF energy detector periodically storing samples of RF energy level into the LPSRAM; a bridge coupling the high speed bus to the low speed bus; the performance controller, for each discrete value of performance register, associating a CPU voltage from a CPU voltage source, a CPU clock speed from a CPU clock source, and enabling or disabling the LPSRAM and HSSRAM; the CPU periodically waking up to examine the RF energy level samples in the LPSRAM and changing the performance register to a value associated with a higher performance level when the RF energy level samples indicate an increase in RF energy level.
23. The processor of claim 22 where increasing the value in the performance register causes the CPU voltage and CPU clock to increase in sequence from approximately 0.7V and approximately 32 Mhz to approximately 0.9V and approximately 100 Mhz, or to approximately 1.1V and approximately 180 Mhz.
13. The processor of claim 9 where increasing the value in the performance register causes the CPU voltage and CPU clock to increase in sequence from approximately 0.7V and approximately 32 Mhz to approximately 0.9V and approximately 100 Mhz, and to approximately 1.1V and approximately 180 Mhz.
24. The processor of claim 22 where at least one of the performance register values provides a reduced HPSRAM or LPSRAM voltage for retention of data but where the reduced voltage does not provide for reading or writing data.
14. The processor of claim 12 where at least one of the performance register states provides a reduced HPSRAM or LPSRAM voltage for retention of data but where the reduced voltage does not provide for reading or writing data.
25. The processor of claim 22 where said CPU is coupled to a clock source which is at least one of a ring oscillator (RO) or a resistor/capacitor (RC) oscillator for a low power performance register value and a phase locked loop (PLL) oscillator for a high performance mode.
11. The processor of claim 9 where said CPU is coupled to a clock source which is at least one of a ring oscillator (RO) or a resistor/capacitor (RC) oscillator for a low power performance register value and a phase locked loop (PLL) oscillator for a high performance mode.
26. The processor of claim 22 where said performance register has values of PS0, PS1, PS2, PS3, and PS4, where, in sequence, each value provides greater power consumption and greater performance.
12. The processor of claim 9 where said performance register has values of PS0, PS1, PS2, PS3, and PS4, where, in sequence, each value provides greater power consumption and greater performance.
28. A processor comprising: a central processing unit (CPU); a performance register having a plurality of states, each state associated with a particular level of performance and power consumption; a performance register controller configured to dynamically adjust the performance register; a processor clock source having an output coupled to the CPU and having a frequency controlled by the performance register; a voltage source coupled to the CPU, the voltage source controlled by the performance register, each voltage coupled to the CPU also associated with the a minimum voltage required to ensure operation of the CPU at each particular clock frequency selected by the performance register; a high speed bus coupled to the CPU, the a high speed RAM, and also to a low power RAM; a low power bus coupled to the CPU and also coupled to the performance register, the low power bus also coupled to a packet energy detector periodically sampling an RF energy level and storing the samples in a low power static random access memory (LPSRAM); a bridge coupling between the high speed bus and low power bus; the processor clock source comprising at least one of a ring oscillator or resistor/capacitor (RC) oscillator enabled for a low power state and a PLL enabled for a high performance state; the performance controller examining the stored samples when in a power savings mode and changing the performance register to a higher performance state when an increase in RF energy level is detected.
1. A processor operative for incremental operation from a power savings mode to a high performance mode, the processor comprising: a central processing unit (CPU); a performance register having a plurality of states, each state associated with a particular level of performance and power consumption; a processor clock source having an output coupled to the CPU and having a frequency controlled by the performance register; a voltage source coupled to the CPU, the voltage source controlled by the performance register, each voltage coupled to the CPU also associated with a minimum voltage required to ensure operation of the CPU at each particular clock frequency selected by the performance register; a high speed bus coupled to the CPU, a high speed RAM, and also to a low power RAM; a low power bus coupled to the CPU and also coupled to the performance register, the low power bus also coupled to a packet energy detector periodically sampling an RF energy level and storing the samples in a low power static random access memory (LPSRAM); a bridge coupling between the high speed bus and low power bus; the processor clock source comprising at least one of a ring oscillator or resistor/capacitor (RC) oscillator enabled for a low power state and a PLL enabled for a high performance state; the CPU periodically waking up from a power savings mode to examine the stored samples and changing the performance register to a higher performance state when an increase in RF energy level is detected.
32. The processor of claim 28 where the performance register states includes at least one of: a sleep state, a standby state, and low power operation state.
2. The processor of claim 1 where said performance register has a PS0 value for a sleep state, a PS1 value for a standby state, a PS2 value for a low power operational state, a PS3 value for a medium performance state, and a PS4 value for a high performance state.



Allowable Subject Matter
Claims 16-27 contain allowable subject matter, and would be allowable if the objections to claim 16 and 22 as described above are resolved, and if the double patenting issue is resolved.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 16, Chung et al. (PGPUB 2005/0289369) teaches a processor comprising: 
a central processing unit (CPU); 
a performance controller having a performance register, the performance register having a plurality of values associated with incrementally increasing performance and incrementally increasing power consumption; 
a first bus coupled to  a high speed random access memory, and to the CPU; 
a second bus coupled to the CPU and the performance register; 
a bridge coupling the first bus to the second bus; 
the performance controller, for each discrete value of performance register, associating a CPU voltage from a CPU voltage source, a CPU clock speed from a CPU clock source. 

Horikoshi (PGPUB 2017/0045923) teaches a high speed bus coupled to a low power random access memory; a low speed bus.
Ando (USPAT 5,931,951) teaches static random access memory; the performance controller, for each discrete value of performance register, and enabling or disabling the LPSRAM and HSSRAM.
Murali (USPAT 9,477,292) teaches an RF energy detector, an increase in the RF energy level samples causing change to a higher performance level.
Neither Chung et al., Horikoshi, Ando, nor Murali teach the complete limitation of the low speed bus coupled to an RF energy detector periodically storing samples of RF energy level into the LPSRAM, an increase in the RF energy level samples causing the performance controller to change a value in the performance register to a higher performance level. The prior art of record do not teach individually or in combination all the limitations required by the independent claims as a whole.

Regarding claim 22, Chung et al. (PGPUB 2005/0289369) teaches a processor comprising: 
a central processing unit (CPU); 
a performance register having a plurality of values associated with incrementally increasing processor performance and incrementally increasing processor power consumption; 
a first bus coupled to a high speed random access memory, and to the CPU; 
a second bus coupled to the CPU and to the performance register; 
a bridge coupling the first bus to the second bus;
the performance register, for each value, associating a CPU voltage from a CPU voltage source, a CPU clock speed from a CPU clock source,

Horikoshi (PGPUB 2017/0045923) teaches a high speed bus coupled to a low power random access memory; a low speed bus.
Ando (USPAT 5,931,951) teaches static random access memory; the performance controller, for each discrete value of performance register, and enabling or disabling the LPSRAM and HSSRAM.
Murali (USPAT 9,477,292) teaches an RF energy detector, an increase in the RF energy level samples causing change to a higher performance level.
Kelly et al. (PGPUB 2014/0281658) teaches a sleep mode value associated with a minimum power consumption; periodically storing samples into the RAM in the sleep mode.
Neither Chung et al., Horikoshi, Ando, Murali, nor Kelly et al. teach the complete limitation of the low speed bus coupled to an RF energy detector periodically storing samples of RF energy level into the LPSRAM when the performance register contains the sleep mode value, an increase in the RF energy level samples causing the performance register to change to a higher performance level. The prior art of record do not teach individually or in combination all the limitations required by the independent claims as a whole.

Claims 17-21 and 23-27 are dependent on claims 16 and 22 respectively, and are allowable based on dependency to claims 16 and 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        /